Election/Restrictions
Applicant’s election without traverse of Specie I (Figures 3, 4, and 21) in the reply filed on 2/1/22 is acknowledged.  
Note that Applicant indicates that claims 1-5, 7-8, 16-18 and 19 are read on the elected Specie I (Figures 3, 4, and 21).  Because independent claims 1 and 16 are allowed so dependent claims 6, 9-10, 17, and 20-21 are rejoined in this office action and are not withdrawn.  However, claims 12-15 are withdrawn from consideration because they are drawn to non-elected specie(s).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In The Claims
	Claims 12-15 have been canceled.
Reasons For The Above Change
This application is in condition for allowance except for the presence of claims 12-15 directed to Specie(s) non-elected without traverse.  Accordingly, claims 12-15 have been cancelled.

REASONS FOR ALLOWANCE
Claims 1-10 and 16-21 are allowed.

Claims 2-10 are allowed because they depend on claim 1.
Claim 16 is allowed because the prior art of record fails to disclose or suggest a flip-flop comprising a scan multiplexer (MUX) circuit, a first latch circuit, a second latch circuit, and an output driving circuit, wherein the first latch circuit comprising: a first p-type transistor, a first n-type transistor, and a second n-type transistor; and a NAND circuit including a second p-type transistor, a third p-type transistor, a third n-type transistor and a fourth n-type transistor with the connections and operations as recited in the claim.
Claims 17-21 are allowed because they depend on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842